DETAILED ACTION
This office action is in response to the interview initiated on December 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on January 5, 2021.

The application has been amended as follows: 

IN THE CLAIMS

	1. A life-cycle performance intelligent-sensing and degradation warning system for a concrete structure, comprising a main control module, a multifunctional sensor module, an anti-theft module and a critical warning module, wherein the multifunctional sensor module, the anti-
the multifunctional sensor module is pre-embedded in a concrete structure and comprises a temperature and humidity sensor, a chloride ion-pH gradient sensor, Hall voltage type steel-bar corrosion sensors, a steel-bar stress sensor and a concrete strain sensor; the temperature and humidity sensor, the steel-bar stress sensor and the concrete strain sensor are used for monitoring a temperature, a humidity, and steel-bar stress and strain parameters of the concrete structure, the chloride ion-pH gradient sensor is used for detecting a chlorine ion content and a pH at different depths in the concrete structure, and the Hall voltage type steel-bar corrosion sensors are used for measuring a corrosion status and a corrosion degree of steel bars;
the anti-theft module comprises a network video camera and an anti-theft alarm device, wherein the network video camera is used for realizing video surveillance in a monitoring area, and the anti-theft alarm device is used for sensing personnel close to system equipment and giving a voice alarm to prevent the equipment from being stolen or damaged; the critical warning module is used for giving a warning when the concrete structure degrades into a high-risk state, the high-risk state is a result obtained by modeling analysis of the main control module, and a critical chloride ion concentration is dynamically set according to the chlorine ion content in concrete at a corrosion position;
the main control module comprises a data pre-processor[[ing]] er[[ing]] zer[[sis]] or[[ing]] er[[ing]] or[[ing]] zer[[sis]] er[[ing]] 
the data pre-processor[[ing]] or[[ion]] or[[ion]] 
the temperature influence-based correction module realizes temperature correction for data measured by Ir/IrOx-pH electrodes and temperature correction for data measured by Ag/AgCl electrodes:
(1) temperature correction for the data measured by the Ir/IrOx-pH electrodes:
① measuring potentials of the Ir/IrOx-pH electrodes in the concrete under different temperatures by the Ir/IrOx-pH electrodes;
② linearly fitting the potentials of the Ir/IrOx-pH electrodes measured in step ① and corresponding measured temperature values to obtain a fitting equation;
③ obtaining a potential of the Ir/IrOx-pH electrodes under 20℃ according to the fitting equation; and
④ if the potential of the Ir/IrOx-pH electrodes under 20℃ and the pH meet a Nernst equation, determining that the potential y1 of the Ir/IrOx-pH electrodes is linearly correlated with 
obtaining the pH at the position of the Ir/IrOx-pH electrodes in the concrete at this moment according to the potential of the Ir/IrOx-pH electrodes under 20℃ obtained in step ③ and the equation y1=-51.84x1+369.52;
(2) temperature correction for the data measured by the Ag/AgCl electrodes comprises:
① measuring potentials of the Ag/AgCl electrodes in the concrete under two different temperatures by the Ag/AgCl electrodes;
② linearly fitting the potentials of the Ag/AgCl electrodes measured in step ① and corresponding measured temperature values to obtain a fitting equation;
③ obtaining a potential of the Ag/AgCl electrodes under 20℃ according to the fitting equation; and
④ if the potential of the Ag/AgCl electrodes under 20℃ and the chloride ion concentration meet the Nernst equation, determining that the potential y2 of the Ag/AgCl electrodes is linearly correlated with the chloride ion concentration x2, wherein the equation is: y2=-683.14x2-531.29;
obtaining the chloride ion concentration at the position of the Ag/AgCl electrodes in the concrete at this moment according to the potential of the Ag/AgCl electrodes under 20℃ obtained in step ③ and the equation y2=-683.14x2-531.29.

END AMENDMENT


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688